DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The instant application has been amended as follows:
	
Claim 15, second line: “such as” has been deleted. 

Examiner’s Comment
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Sean Myers-Payne, on 11/05/2021.
The terminal disclaimer filed on 07/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number(s) 11,034,807 has been reviewed and is accepted.  The terminal disclaimer has been recorded, thereby obviating the nonstatutory double patenting rejection of the last Office action. 
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The rejections under 35 U.S.C. 103 based on Terada et al or Lee et al also have been obviated by the amendment incorporating the limitations of now-cancelled claim 6 into present claim 1. 
The rejection under 35 U.S.C. 103 based on Henderson-Rutgers et al has been obviated by the further amendment to present claim 1 specifying “a filler (C), … wherein a content of the filler (C) is from 1 part by weight to 30 parts by weight with respect to 100 parts by weight of the polyvinyl alcohol resin (A),” and in light of applicant’s argument, see pages 6-7 of the reply filed 07/30/2021.
Furthermore, as of the date of this Notice of Allowability, the Office has not located or identified any reference that can be used singularly or in combination with another reference including Henderson-Rutgers et al, Terada et al or Lee et al to render the present invention anticipated or obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-5 and 7-20 are deemed to define allowable subject matter, and passed to issue. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/11-05-21